internal_revenue_service number release date index number ------------------------------------- -------------------------------------- --------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo2 plr-125533-17 date date legend foundation ------------------------------------- dear ------------------------------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting rulings under internal_revenue_code irc sec_4942 and sec_4944 facts foundation is recognized by the internal_revenue_service as an organization described in sec_501 and a private_operating_foundation under sec_509 foundation’s mission is to operate and support educational programs and projects assisting underserved and impoverished children and families foundation represents that it accomplishes its mission by operating a program that achieves lasting positive outcomes for the children and families it serves foundation states it builds the capacity of providers and community based organizations to enhance their financial sustainability operational effectiveness management knowledge and ability physical and organizational infrastructure and policy environment in addition foundation represents it provides technical assistance to policy makers to enhance the regulation and support of early learning providers offers technical assistance and financing to service providers to enhance the adoption and use of best practices in childhood development and conducts research and evaluation to identify lessons learned from these efforts foundation proposes to operate a loan program the primary purpose of the loan program is to further foundation’s educational and charitable purposes by making loans to service providers that provide educational programs and other support to impoverished children and families the loan program includes making direct loans to plr-125533-17 service providers who lack the stable revenue needed to qualify for commercial loans and to more financially-secure organizations to fund charitable and educational projects that are financially risky and may not have been undertaken without the financial support offered by foundation additionally foundation will make loans to intermediaries that have unique expertise in lending money to and assisting educational and community-based organizations of which intermediaries will identify qualified_service providers and make loans of the foundation’s funds to these service providers utilizing intermediaries in this way helps foundation effectively use its loans to further its charitable and educational_purposes the borrowers under the loan program include providers of education health housing or other social services serving foundation’s exempt_activities in addition to lending money to non-profit organizations foundation may also loan money to for-profit organizations foundation represents all loans must be used to advance the charitable and educational_purposes of the foundation foundation represents that production_of_income or appreciation of property is not a significant purpose of the loan program foundation states that the loan program typically involves high-risk loans and repayment terms are designed to be favorable to the service provider foundation states that specific repayment terms are determined by the nature of the individual loan and the financial status of the borrower foundation represents these loans may have a longer repayment period below market rate interest rates charge no interest require only a portion of the loan to be repaid or provide that the loan may be forgiven altogether foundation states a large portion of its work focuses on capacity building of higher-risk service providers and therefore expects that a sizable portion of the loans will consist of forgivable loans in addition foundation represents that all loans made under the loan program prohibit the recipients from using the loan to fund prohibited activities such as influencing_legislation participating in a political campaign and undertaking any activity for any purpose other than one specified in sec_170 foundation states none of the loans will be made to disqualified persons as defined in sec_4946 foundation represents it conducts the loan program through a staff of full-time salaried experts in education and related areas as well as expert consultants that specialize in key areas to supplement the work of its staff foundation represents it will provide technical assistance and oversight to enhance the quality of the services that all providers and community based organizations provide to foundation’s target population foundation represents it will establish guidelines for the operation of loans provided through an intermediary advise on how loans to service providers are to be structured plr-125533-17 and provide qualifications required for service providers seeking a loan foundation states that this includes but is not limited to standards for curriculum staff facilities and criteria governing how borrowers should use their loans in addition foundation represents it requires and monitors regular reports from intermediaries foundation represents it will oversee the operations of partners by providing a primary program and financial contact from foundation’s staff foundation states it will require service providers and intermediaries to work closely with foundation regarding major decisions such as planning substantive elements and providing financial and activity reports to foundation foundation provides technical assistance including training knowledge sharing data collection assistance and educational materials rulings requested law and analysis requested ruling loans made by foundation pursuant to the loan program constitute program-related investments under sec_4944 and are not investments that jeopardize the carrying out of an exempt_purpose section sec_170 refers to organizations organized and operated exclusively for among other things charitable and educational_purposes sec_4944 imposes an excise_tax on the making of an investment by a private_foundation in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 provides that program-related investments shall not be considered as jeopardizing the carrying out of exempt purposes if the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 and no significant purpose is the production_of_income or the appreciation of property sec_53_4944-3 provides that a program-related_investment is an investment which possesses the following characteristics i the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 ii no significant purpose of the investment is the production_of_income or the appreciation of property and iii no purpose of the investment is attempting to influence legislation or participating or intervene in including the publishing or distributing of plr-125533-17 statements any political campaign on behalf of or in opposition to any candidate for public_office sec_53_4944-3 provides that an investment shall be considered as made primarily to accomplish one or more purposes described in sec_170 if it significantly furthers the accomplishment of the private foundation’s exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation’s exempt_activities sec_53_4944-3 provides that in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property it shall be relevant whether investors solely engaged in the investment for profit would be likely to make the investment on the same terms as the private_foundation however the fact that an investment produces significant income or capital appreciation shall not in the absence of other factors be conclusive evidence of a significant purpose involving the production_of_income or the appreciation of property sec_53_4944-3 example involves a business_enterprise located in a deteriorated urban_area and owned by economically disadvantaged minority group conventional sources of funds are unwilling or unable to provide funds to the business_enterprise a private_foundation makes a loan to the business_enterprise bearing interest below the market rate for commercial loans of comparable risk private foundation’s primary purpose for making the loan is to encourage the economic development of such minority groups the loan has no significant purpose involving the production_of_income or the appreciation of property the loan significantly furthers the accomplishment of private foundation’s exempt_activities and would not have been made but for such relationship between the loan and private foundation’s exempt_activities therefore the loan is a program-related_investment even though private_foundation may earn income from the investment in an amount comparable to or higher than earnings from conventional portfolio investments sec_53_4944-3 example involves a business_enterprise which is not owned by low-income person or minority group members the continued operation of the business_enterprise is important to the economic well-being of a deteriorated urban_area because the business_enterprise employs a substantial number of low-income persons from the area conventional sources of funds are unwilling or unable to provide funds to the business_enterprise at reasonable interest rates a private_foundation makes a loan to business_enterprise at an interest rate below the market rate for commercial loans of comparable risk the loan is made pursuant to a program run by the private_foundation to assist low-income persons by providing increased economic opportunities and to prevent community deterioration no significant purpose of the loan involves the production_of_income or the appreciation of property the investment significantly furthers the accomplishment of private foundation’s exempt_activities and plr-125533-17 would not have been made but for such relationship between the loan and private foundation’s exempt_activities therefore the loan is a program-related_investment sec_53_4944-3 example involves a business_enterprise which is financially secure and the stock of which is listed and traded on a national stock exchange private_foundation makes a loan to business_enterprise at an interest rate below the market rate in order to induce business_enterprise to establish a new plant in a deteriorated urban_area which because of the risks involved business_enterprise would be unwilling to establish absent such inducement the loan is made pursuant to a program run by private_foundation to enhance the economic development of the area by providing employment opportunities for low-income persons at the new plant and no significant purpose involves the production_of_income or the appreciation of property the loan significantly furthers the accomplishment of private foundation’s exempt_activities and would not have been made but for such relationship between the loan and private foundation’s exempt_activities accordingly even though business_enterprise is large and established the investment is program-related sec_53_4944-3 example involves a non-profit corporation that provides child cares services in a low-income neighborhood enabling many residents of the neighborhood to be gainfully_employed non-profit corporation has determined that the demand for its services warrants the construction of a new child_care_facility in the same neighborhood non-profit corporation is unable to obtain a loan from conventional sources of funds including from a commercial bank because of non-profit corporation’s credit record private_foundation has agreed to deposit funds into bank and bank lends an identical amount to non-profit corporation to construct the new child_care_facility the deposit agreement provides that private_foundation will earn an interest rate on the deposit which is substantially less than what private_foundation could otherwise earn on this sum of money if private_foundation invested it elsewhere the loan agreement between bank and non-profit corporation requires non-profit corporation to use the proceeds from the loan to construct the new child_care_facility private foundation’s primary purpose in making the deposit is to further its educational_purposes by enabling non-profit corporation to provide child care services within the meaning of sec_501 no significant purpose of the deposit involves the production_of_income or the appreciation of property the deposit significantly furthers the accomplishment of private foundation’s exempt_activities and would not have been made but for such relationship between the deposit and private foundation’s exempt_activities accordingly the deposit is a program-related_investment generally sec_4944 imposes a tax on jeopardizing investments however sec_4944 provides an exception for program-related investments the primary purpose of the loan program is to further foundation’s educational and charitable purpose as described in sec_170 furthermore the loans would not have been made but for such relationship between the loan and the accomplishment of plr-125533-17 foundation’s exempt_activities sec_53_4944-3 and sec_53_4944-3 example sec_4 and foundation will make loans to service providers that lack stable revenue needed to qualify for commercial loans paying market-rate interest under the foundation’s loan program foundation will make loans bearing interest rates below market interest rates or interest free the loans made under the foundation’s loan program have no significant purpose of income production or the appreciation of property sec_53_4944-3 sec_53_4944-3 example foundation may also make loans to more financially secure for-profit organizations solely for supporting the educational and charitable activities of the foundation the loans made to more financially secure entities will be made at a below market rate interest in order to induce these entities to engage in education and charitable work that they may not otherwise engage in loans made to these organizations have no significant purpose that involves the production_of_income or the appreciation of property and would not have been made but for such relationship between these entities the loan program and foundation’s exempt_activities sec_53 b example in addition foundation will make loans to intermediaries that have unique expertise in lending money to and assisting educational and community-based organizations the intermediaries will identify qualified_service providers and make loans of the foundation’s funds to these service providers intermediaries and service providers can only use the loan amount to advance foundation’s charitable and educational_purposes utilizing intermediaries in this way helps foundation effectively use its loans to further its charitable and educational_purposes sec_53_4944-3 example finally all loans made under the foundation’s loan program prohibit the recipients from using the loan for any purpose other than one specified in sec_170 and to fund prohibited activities which include influencing_legislation participating in a political campaign and undertaking any activity sec_53_4944-3 and iii therefore the loans made under the foundation’s loan program are program-related investments as described in sec_4944 and sec_53_4944-3 requested ruling loans made by foundation pursuant to the loan program constitute qualifying distributions made directly for the active_conduct of activities constituting foundation’s charitable and education purposes within the meaning of sec_4942 sec_4942 defines qualifying_distribution in relevant part as any amount_paid to accomplish one or more purposes described in sec_170 plr-125533-17 sec_4942 in relevant part provides an organization which is an operating_foundation must make qualifying distributions within the meaning of sec_4942 directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated sec_53_4942_a_-3 in relevant part defines the term qualifying_distribution to mean any amount including program related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to a private_foundation which is not an operating_foundation or to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation sec_53_4942_b_-1 in relevant part provides except as provided in subparagraphs or qualifying distributions are not made by a foundation directly for the active_conduct of activities constituting its charitable educational or other similar exempt_purpose unless such qualifying distributions are used by the foundation itself rather than by or through one or more grantee organizations which receive such qualifying distributions directly or indirectly from such foundation thus grants made to other organizations to assist them in conducting activities which help to accomplish their exempt_purpose are considered an indirect rather than direct means of carrying out exempt_purpose of the grantor foundation regardless of the fact that the exempt_activities of the grantee organization may assist the grantor foundation in carrying out its own exempt_activities sec_53_4942_b_-1 provides that if a foundation makes or awards grants scholarships or other_payments to individual beneficiaries including program related investments within the meaning of sec_4944 made to individuals or corporate enterprises to support active programs conducted to carry out the foundation’s exempt_purpose such payments will be treated as qualifying distributions made directly for the active_conduct of exempt_activities only if the foundation apart from the making or awarding of the grants scholarships or other_payments otherwise maintains some significant involvement - as defined in in sec_53 b - b ii - in the active programs in support of which such payments were made or awarded whether the making or awarding payments constitutes qualifying distributions made directly for the active_conduct of the foundation’s exempt_activities is to be determined on the basis of the facts and circumstances of each particular case the test applied is a qualitative rather than a strictly quantitative one therefore if the foundation maintains a significant involvement it will not fail to meet the general_rule of sec_53_4942_b_-1 solely because more of its funds are devoted to the making or awarding of payments than to the active programs which such payments support however if a foundation does no more than select screen and investigate applicants for grants or scholarships pursuant to which the recipients perform their work plr-125533-17 or studies alone or exclusively under the direction of some other organization such grants or scholarships will not be treated as qualifying distributions made directly for the active_conduct of the foundation’s exempt_activities sec_53_4942_b_-1 provides that a foundation will be considered as maintaining a significant involvement in an exempt activity in connection with which payments are made or awarded if the foundation has developed some specialized skills expertise or involvement in a particular discipline or substantive area such as social work or education it maintains a salaried staff of administrators researchers or other personnel who supervise or conduct programs or activities which support and advance the foundation’s work in its particular area_of_interest and as a part of such programs or activities the foundation makes or awards payments to individuals to encourage and further their involvement in the foundation’s particular area_of_interest and in some segment of the programs or activities carried on by the foundation such as grants to engage in social work projects which are under the general direction and supervision of the foundation foundation’s mission is to operate and support educational programs and projects serving underserved and impoverished children and families by direct involvement in the improvement and expansion of education opportunities foundation will make loans under the loan program to service providers that provide educational and other support to underserved and impoverished children and families as such loans under the loan program are considered an indirect rather than direct means of carrying out the exempt_purpose of the foundation and would not be qualifying distributions sec_53_4942_b_-1 as discussed above loans made under the foundation’s loan program were determined to qualify as a program-related_investment in general if a foundation makes other_payments including program-related investments to corporate enterprises to support active programs conducted to carry out a foundation’s charitable educational or other exempt_purpose such other_payments will be treated as qualifying distributions made directly for the active_conduct of exempt_activities only if the foundation maintains some significant involvement in the active programs in support of which other_payments were made sec_53_4942_b_-1 as discussed in sec_53_4942_b_-1 foundation does more than select screen and investigate recipients of loans under the loan program foundation will provide technical assistance to all service providers receiving loans furthermore as discussed in sec_53_4942_b_-1 foundation engages a staff of full- time salaried experts in education and related areas as well as expert consultants that specialize in key areas to assist intermediaries and service providers who will receive training knowledge sharing data collection assistance and educational materials to facilitate capacity building plr-125533-17 in addition foundation will have stringent guidelines and rules for loans to be made under the loan program to intermediaries and service providers this includes advising on how loans to service providers are to be structured and setting forth qualifications required for service providers seeking a loan from an intermediary foundation will have sole and absolute discretion to forgive of any portion of a loan foundation will require regular reports during the year from intermediaries foundation will oversee operations of partners funded with loans from the loan program by providing a primary program and financial contact from foundation’s salaried staff foundation will require service providers and intermediaries to work closely with foundation regarding major decisions such as planning substantive elements and providing financial and activity reports to foundation accordingly as foundation has specialized skills expertise and involvement in education it maintains a salaried staff of administrators researchers or other personnel who supervise activities which support and advance foundation’s mission and the loan program encourages others to further their involvement in foundation’s area_of_interest under the foundation’s general direction and supervision foundation will be considered as maintaining significant involvement in a charitable or educational exempt activity in connection with the loan payments made under the loan program as described in sec_53_4942_b_-1 and ii b rulings based solely on the facts and representations submitted by foundation we rule as follows loans made by foundation pursuant to the loan program constitute program- related investments under sec_4944 and are not investments that jeopardize the carrying out of exempt purposes loans made by foundation pursuant to the loan program constitute qualifying distributions made directly for the active_conduct of activities constituting foundation’s charitable and education purposes within the meaning of sec_4942 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the irc plr-125533-17 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james zelasko branch chief exempt_organizations branch tax exempt and government entities cc
